Detailed Office Action
Examiner’s Comment – AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (2017/0348872; “Suzuki”) in view of Zenou et al. (Printing of metallic 3D micro-objects by laser induced forward transfer, Opt. Express 24, 1431-1446 (2016); “Zenou”).
Regarding claim 1, Suzuki discloses in figures 5A and 5B a method for forming a flying body using optical vortex laser, Suzuki, figs. 2A-C, the method comprising: irradiating an opposite surface of a base 41/42 to a surface of the base, on which a light-absorbing material 20 is disposed, with an optical vortex laser beam 12 to generate a liquid column or liquid droplet, Suzuki, par. [0103], from the light-absorbing material 20 in an irradiation direction of the optical vortex laser beam. 
Further regarding claim 1, Suzuki does not explicitly disclose that the liquid column or liquid droplet has a diameter smaller than an irradiation diameter of the optical vortex laser beam.
However, Zenou discloses in figure 3 a bubble dome defining a liquid column which becomes a liquid droplet ejected from a first side of a donor when the second side of the donor is irradiated by a laser beam which has a diameter larger than the diameter of the resultant droplet.
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Suzuki such that the liquid column or liquid droplet has a diameter smaller than an irradiation diameter of the optical vortex laser beam because the resultant configuration and method would facilitate using laser beam energies and geometries to control droplet formation. Zenou, fig. 3, and related text (“the bubble radius increases until its pressure equals the ambient pressure; (c) the bubble collapses and a droplet separates from the jet filament”).
Regarding claim 3, Suzuki discloses in figures 5A and 5B an image forming method comprising: irradiating an opposite surface of a base to a surface of the base, on which a light-absorbing material is disposed, with an optical vortex laser beam, Suzuki, figs. 2A-C, to generate a liquid column or a liquid, Suzuki, par. [0103], from the light-absorbing material 20 in an irradiation direction of the optical vortex laser beam 12; and bringing the liquid column or the liquid droplet into contact with a transfer medium 30 to transfer the liquid column or the liquid droplet onto the transfer medium.
Further regarding claim 3, Suzuki does not explicitly disclose that the liquid column or liquid droplet has a diameter smaller than an irradiation diameter of the optical vortex laser beam.
However, Zenou discloses in figure 3 a bubble dome defining a liquid column which becomes a liquid droplet ejected from a first side of a donor when the second side of the donor is irradiated by a laser beam which has a diameter larger than the diameter of the resultant droplet.
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Suzuki such that the liquid column or liquid droplet has a diameter smaller than an irradiation diameter of the optical vortex laser beam because the resultant configuration and method would facilitate using laser beam energies and geometries to control droplet formation. Zenou, fig. 3, and related text (“the bubble radius increases until its pressure equals the ambient pressure; (c) the bubble collapses and a droplet separates from the jet filament”).
Regarding claim 10, Suzuki discloses in figures 5A and 5B an image forming apparatus comprising: a light-absorbing material flying unit configured to irradiate an opposite surface of a base 41/42 to a surface of the base, on which a light-absorbing material 20 is disposed, with an optical vortex laser beam, Suzuki, figs. 2A-C, to generate a liquid column or a liquid droplet, Suzuki, par. [0103], from the light-absorbing material in an irradiation direction of the optical vortex laser beam; and a transferring unit configured to bring the liquid column or the liquid droplet into contact with a transfer medium 30 to transfer the liquid column or the liquid droplet onto the transfer medium.
Further regarding claim 10, Suzuki does not explicitly disclose that the liquid column or liquid droplet has a diameter smaller than an irradiation diameter of the optical vortex laser beam.
However, Zenou discloses in figure 3 a bubble dome defining a liquid column which becomes a liquid droplet ejected from a first side of a donor when the second side of the donor is irradiated by a laser beam which has a diameter larger than the diameter of the resultant droplet.
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Suzuki such that the liquid column or liquid droplet has a diameter smaller than an irradiation diameter of the optical vortex laser beam because the resultant configuration and method would facilitate using laser beam energies and geometries to control droplet formation. Zenou, fig. 3, and related text (“the bubble radius increases until its pressure equals the ambient pressure; (c) the bubble collapses and a droplet separates from the jet filament”).
Regarding dependent claims 2, 4 and 5, Suzuki in view of Zenou, as applied in the rejection of claims 1, 3 and 10 discloses:
2. The method according to claim 1, wherein the irradiation direction of the optical vortex laser beam relative to the surface of the base is a nongravitational direction, and the liquid column or the liquid droplet is generated in the nongravitational direction. Suzuki, figs. 5A and 5B, and related text.
4. The image forming method according to claim 3, wherein the irradiation direction of the optical vortex laser beam relative to the surface of the base is a nongravitational direction, and the liquid column or the liquid droplet is generated in the nongravitational direction. Suzuki, figs. 5A and 5B, and related text.
5. The image forming method according to claim 3, wherein, when the surface of the base is irradiated with the optical vortex laser beam, the light-absorbing material is swollen in a substantially dorm shape in the irradiation direction of the optical vortex laser beam along rotational movement of the light-absorbing material, and the liquid column or liquid droplet having the diameter smaller than the irradiation diameter of the optical vortex laser beam is generated from an apex of the substantially dorm shape. Zenou, fig. 3, and related text.
Regarding claims 6-9, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Suzuki in view of Zenou, as applied in the rejection of claims 1, 3 and 10, to comprise:
6. The image forming method according to claim 3, wherein absorbance of the light-absorbing material to a wavelength of the optical vortex laser beam is greater than 1.
7. The image forming method according to claim 3, wherein a thickness of the light-absorbing material disposed on the surface of the base is 10 μm or greater.
8. The image forming method according to claim 3, wherein the irradiation diameter of the optical vortex laser beam is 100 μm or less.
9. The image forming method according to claim 3, wherein irradiation energy of the optical vortex laser beam is 60 μJ/dot or less.
would facilitate using laser beam energies and geometries to control droplet formation. Zenou, fig. 3 (“the bubble radius increases until its pressure equals the ambient pressure; (c) the bubble collapses and a droplet separates from the jet filament”) and related text (“The jetting dynamics and bubble formation can be roughly approximated by Rayleigh-Plasset equation … describing the bubble radius evolution which mainly depends on the liquid kinematic viscosity and surface tension. When the bubble reaches it maximum diameter, it starts to collapse under the external pressure and a jet forms according the dimensionless standoff distance Γ … The standoff distance depends on the laser pulse energy, the optical absorption of the liquid and the material viscosity.”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER whose telephone number is (571)270-1613. The examiner can normally be reached on M-Th. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg, can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, See http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/PETER RADKOWSKI/Primary Examiner, Art Unit 2883